Exhibit 10.32

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of Nov. 11, 2006, by and between BANK OF THE WEST (the “Bank”) and
ALPHATEC SPINE, INC. (the “Borrower”) with respect to the following:

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of January 24, 2006, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Modification of Interest on Advances. Sections 2.1.4(i) and 2.1.4(ii) of the
Agreement are modified and amended as follows:

 

  (i) The variable rate contained in Section 2.1.4(i) of the Agreement is hereby
modified and amended to be Prime Rate plus 0.50%.

 

  (ii) The percentage rate contained in Section 2.1.4(ii) of the Agreement is
hereby modified and amended to be 3.25%.

 

2. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

3. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     ALPHATEC SPINE, INC. BY:  

/s/ Kris Ilkov

    BY:  

/s/ Steven M. Yasbek

NAME:   Kris Ilkov, Vice President     NAME:  

Steven Yasbek, Vice President and

Chief Financial Officer

      ADDRESS:  

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

 

-2-



--------------------------------------------------------------------------------

LOGO [g96405imagesmall.jpg]

November 9, 2006

Mr. Steven Yasbek, Chief Financial Officer

Alphatec Spine, Inc

2051 Palomar Airport Rd

Carlsbad, CA 92011

 

Re:

Credit Agreement dated January 24th, 2006 executed by Alphatec Spine, Inc.

     (“Borrower”) and Bank of the West (“Bank”) (the “Agreement”)

Dear Mr. Yasbek:

Borrower has requested the following waiver in connection with the subject
Agreement.

Bank hereby waives Borrower’s breach of Section 6.2 (ii) of the Agreement
occurring for the period ending September 30, 2006. Any further breach of that
Section is not waived.

Except to the extent of this and any prior waiver, the Agreement shall remain
unaltered and in full force and effect. This letter shall not be a waiver of any
existing default or breach of a covenant unless specified herein.

This waiver shall be effective only upon receipt by the Bank of the enclosed
acknowledgment copy executed by the Borrower and Alphatec Holdings, Inc,
guarantor of the Agreement. If the foregoing is acceptable, please sign the
enclosed copy and return to the undersigned not later than November 13, 2006.

Sincerely,

 

/s/ Kristian T. Ilkov

Kristian T. Ilkov

Vice President

Accepted and Agreed to

this 10 day of November, 2006.

Alphatec Spine, Inc., Borrower By:  

/s/ Steven M. Yasbek

Its:   CFO

 

Alphatec Holdings, Inc., Guarantor By:  

/s/ Steven M. Yasbek

Its:   CFO

 

 

San Diego National Banking Office

1280 Fourth Avenue San Diego, CA 92101

(619) 234-0938 Fax (619) 595-1918

   Member FDIC

 



--------------------------------------------------------------------------------

LOGO [g96405imagebig.jpg]

INVOICE

November 9th 2006

Mr. Steven Yasbek, CFO

ALPHATEC SPINE, INC

2051 Palomar Airport Road, Ste 100

Carlsbad, CA 92011

Dear Steve:

This letter is our invoice for the following:

Q2 and Q3 Covenant Waiver Fee of $25,000.00

Please authorize us to debit your account #672-017696 for $25,000.00 by signing
below and faxing back to us at (619) 595-1918

 

 

We authorize Bank of the West to debit account no. 672-017696 for the covenant
waiver fee of $25,000.00

/s/ Steven M. Yasbek

Steven Yasbek, CFO – Alphatec Spine Inc

Thank you for your banking business and for your assistance with this matter. If
you have any questions, please give me a call.

 

Kristian T. Ilkov, VP

San Diego National Banking Office